37 F.3d 1493NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Terry Wendell COPELAND, Plaintiff Appellant,v.Sewall B. SMITH, Warden;  Helen A. Grimm, Mail RoomSupervisor, and outgoing mailing staff;  Satchel Vaughn;Ilene Carroll, Imc, Fiscal Administrator I;  Newman, OfficerCo Ii, Defendants Appellees.Terry Wendell COPELAND, Plaintiff Appellant,v.Sewall B. SMITH, Warden;  Helen A. Grimm, Mail RoomSupervisor, and outgoing mailing staff;  SatchelVaughn;  Ilene Carroll, Imc, FiscalAdministrator I;  Newman,Officer Co Ii,DefendantsAppellees.
Nos. 94-6118, 94-6143.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided Oct. 24, 1994.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.
Terry Wendell Copeland, appellant Pro Se.
John Joseph Curran, Jr., Atty. Gen., Stephanie Judith Lane-Weber, Asst. Atty. Gen., Baltimore, MD, for appellees.
D.Md.
DISMMISED IN PART AND AFFIRMED IN PART.
Before MURNAGHAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
In No. 94-6118, Appellant appeals from the district court's order granting summary judgment for some, but not all, Defendants.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  Therefore, we dismiss the appeal in No. 94-6118 for lack of jurisdiction because the order is not appealable.


2
In No. 94-6143, Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.1  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.2  Copeland v. Smith, No. CA-93-1990-S (D. Md. Dec. 15, 1993;  Jan. 12, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED IN PART;  AFFIRMED IN PART.



1
 Because an appeal from a final judgment brings into question all previous rulings leading to the judgment,  see McLaurin v. Fischer, 768 F.2d 98, 101 (6th Cir.1985), we reviewed the merits of both summary judgment orders in this portion of the appeal


2
 We deny Appellant's Motion in Opposition to Lower Court's Memorandum and Motion in Opposition to Non-Dispositive Motions